Citation Nr: 1115282	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  10-31 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which continued a 50 percent disability rating for PTSD. 

In February 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran has essentially asserted at his February 2011 hearing that he is not employable solely by reason of his service-connected disabilities.  

The entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran's PTSD was manifested by deficiencies in most of the areas work, family relations, judgment, thinking, or mood; but total occupational and social impairment had not been demonstrated.


CONCLUSION OF LAW

The criteria for entitlement to a 70 percent evaluation, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, in a December 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  

The December 2009 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  Additionally, he was afforded a VA examination in January 2010 that was fully adequate for the purposes of rendering this decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran's PTSD is rated under Diagnostic Code 9411.  38 C.F.R. § 4.130. A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Board notes that in accordance with the General Rating Formula for Mental Disorders, a 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the Rating Formula lists specific symptoms that are indicative of total impairment, the United States Court of Appeals for Veterans Claims has held that the symptoms listed in the Rating Formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the Rating Formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the veteran demonstrates those symptoms listed in the Rating Formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2010).

Factual Background and Analysis 

The Veteran underwent a suicide risk assessment at the Columbia VA Medical Center (VAMC) in November 2009.  He denied past suicide attempts and denied suicidal thoughts.  He experienced anxiety or agitation, dramatic mood changes and withdrawing from friends, family and society.  A GAF score of 42 was recorded.

The Veteran underwent a VA examination in January 2010.  He reported nightmares at night and the inability to sleep.  He stated that his wife was afraid to sleep with him due to his nightmares.  He had difficulty getting to sleep and slept approximately 4 hours per night.  He denied flashback symptoms.  He reported seeing things moving on walls occasionally.  He reported intrusive thoughts several times per week.  He stated that he did not like to be around people and preferred to stay by himself as he felt "kind of threatened".  He typically did not go to restaurants and did not like to go to stores.  He had no friends and isolated himself from his family.  His wife had left him a few months ago but she came back.  He reported difficulty with anger control and was told by his daughter that his grandchildren are afraid of him.  He felt tense and on edge and reported mild dysphoria.  He did startle to noise.  He stated that he did not feel safe at home unless he had a gun.  He has been married twice with his current marriage being three years old.  There was conflict between him and his current wife because of his isolation.  He stated that he last worked in September 2009 for a company that he had worked at for 38 years.  He was "asked to go ahead and retire because I had been causing problems".  He described these problems as conflicts with his supervisors.  

On examination, he was alert and oriented to personal information and place.  Temporal orientation was accurate and he provided an accurate history.  Insight was adequate.  Affect was blunted.  Response latencies were normal.  He demonstrated adequate attention and was not distractible.  Spontaneous speech was fluent, grammatical and free of paraphasias.  Immediate, remote and recent memory were all within normal limits.  During the interview, he was logical and goal directed.  He was reporting mild dysphoria but did not report the symptoms of depression.  He denied suicidal ideation or plan and homicidal ideation or plan.  There was no evidence of disorder in thought process or content.  He made poor eye contact.  There was no grandiosity, pressure of speech, irritability or restlessness noted.  The diagnosis was moderate PTSD.  A GAF score of 50 was recorded.  The examiner concluded that the Veteran was currently experiencing a moderate degree of impairment in social and occupational functioning.  His overall level of disability was moderate.

A February 2010 VAMC treatment note, the Veteran was noted as being tearful.  A GAF score of 45 was assigned.

A March 2010 VA treatment note indicated that the Veteran was tired and experienced restless sleep, multiple waking and war related nightmares.  He reported irritability and isolation to avoid conflict.  He had hyperstartle response to loud, unexpected noises.  He reported decreased appetite and weight as well as decreased energy and interests.  He indicated that his symptoms seemed to be getting worse.  His mood was subdued, dysphoric, anxious and irritable.  His affect was labile.  A GAF score of 45 was recorded.

At his February 2011 hearing, the Veteran testified that his symptoms have worsened in the past twelve months.

After assessing the totality of the evidence, and taking into consideration the additional impairment from this disability as reflected by the history reported, subjective reports, and clinical findings the Board finds that the Veteran's symptoms more nearly approximate occupational and social impairment, with deficiencies in most areas.  Overall, the Veteran has had a history of difficulty in adapting to work or worklike settings and anger and irritability that made it difficult or impossible for him to interact with others.  There have also been subjective reports of experiencing nightmares and difficulty sleeping.  Clinical findings are reflective of hypervigilence, an exaggerated startled response, decreased appetite, decreased energy and interests, a subdued, dysphoric, anxious and irritable mood, a labile affect, and difficulty establishing and maintaining effective work or social relationships.  In addition, while the January 2010 VA examiner described the Veteran's PTSD symptoms as moderate, the assigned GAF scores of 42, 45 and 50 are indicative of serious impairment.  DSM IV; 38 C.F.R. §§ 4.125, 4.130.

In sum, the evidence can be read as showing deficiencies in most of the areas listed under the criteria for a 70 percent rating.  Accordingly a rating of 70 percent is granted. 

Based on the above evidence, the Board finds that a disability rating in excess of 70 percent is not warranted for any period of the claim.  As noted above, the maximum rating of 100 percent requires total occupational and social impairment.  VA treatment records and examinations show no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain personal hygiene, disorientation to time or place, or memory loss for names of own relatives, own occupation, or own name. 

Thus, for all the foregoing reasons, the Board finds that a 70 percent, but no higher, rating for PTSD, is warranted.


Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's PTSD disability is appropriately contemplated by the rating schedule.  Indeed, higher evaluations are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.  


ORDER

Entitlement to a 70 percent rating for PTSD is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

As noted in the introduction, given the Veteran's testimony regarding his inability to work due to service-connected disabilities, the record also raises the issue of entitlement to a TDIU under 38 C.F.R. §§ 3.340, 3.341, and 4.16.  See Rice, supra.  The Board may not reject a claim for a TDIU without producing evidence that the Veteran can perform work that would produce sufficient income to be other than marginal.  Indeed, VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  The Board notes that the evidentiary record does not contain any opinion that specifically addresses whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Therefore, on remand, the RO will be requested to obtain a medical opinion that addresses the effect the Veteran's service-connected disabilities has on his ability to obtain and maintain employment. 


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should arrange for the Veteran to undergo a VA general medical examination to evaluate his employability.  This examination should determine the effect of the Veteran's service-connected disabilities on his employment.  The examination must be conducted following the protocol in VA's Disability Worksheet for General Medical Examinations, revised on February 25, 2010.  

Prior to the examination, the entire claims file and a copy of this remand must be made available to the physician performing the examination(s) for a review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  The examination report(s) should include discussion of the Veteran's documented medical history and assertions, as well as an occupational and social history.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner(s) should set forth all evaluation/examination findings, along with the rationale for any conclusions reached.

The examiner(s) is(are) specifically requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities (PTSD, diabetes, bilateral hearing loss, tinnitus and otitis externa) alone affect his employability without regard to his age or any nonservice-connected disorders.  A complete rationale for any opinion rendered must be included in the report.

2.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder. The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his agent should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


